Citation Nr: 1002371	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to recognition of the appellant as the 
"helpless child" of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969.  
He died in August 2001.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In January 2008, the appellant 
indicated that she did not want a Board hearing.  See 
38 C.F.R. § 20.704 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The medical evidence, to include a certificate of death, 
shows that the Veteran died in August 2001 at age 58 of a 
stab wound to the chest.

3.  There is no medical evidence or competent opinion of a 
nexus between the Veteran's fatal stab wound to the chest and 
any remote incident of service.

4.  At the time of the Veteran's death, service connection 
was not in effect for any disability; it therefore logically 
follows that a service-connected disability was not the 
immediate or underlying cause of the Veteran's death and was 
not otherwise related to the cause of the Veteran's death.

6.  The appellant, the Veteran's daughter, was born in 
December 1964; her 18th birthday was in December 1982.

7.  The appellant, the Veteran's daughter, has not been shown 
to have been permanently incapable of self-support by reason 
of a mental or physical condition prior to attaining the age 
of 18.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2009).

2.  The criteria for entitlement to VA benefits as a helpless 
child of the Veteran have not been met. 38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a § 5103(a)-compliant notice.

Here, a VCAA letter was sent to the appellant in June 2007 
which provided information as to what evidence was required 
to substantiate the claim and was compliant with Hupp.  The 
appellant was also apprised of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, a March 2009 letter informed the appellant 
of what type of information and evidence was needed to 
establish a disability rating and effective date, and the 
claim was readjudicated that same month.  Accordingly, any 
timing deficiency has been cured appropriately here. 
 Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the medical evidence, to include a 
certificate of death, shows that the Veteran died more than 
30 years after service separation of a stab wound to the 
chest.  There is no medical evidence of continuity of 
symptoms or competent opinion of a nexus between the 
Veteran's fatal stab wound to the chest and any remote 
incident of service.  The service treatment records are 
negative for any indication of a stab wound to the chest or 
other chest injury or disability.  It also is pertinent to 
note that at the time of the Veteran's death, service 
connection was not in effect for any disabilities.  Under 
these circumstances, there is no duty to obtain a medical 
opinion.  See also Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
appellant's statements in support of the claims are of 
record.  The Board has reviewed such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for the cause of the Veteran's death

The appellant contends that the cause of the Veteran's death 
is related to active service.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2009); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran's service treatment records show that, at his 
enlistment physical examination in August 1967, he denied all 
relevant medical history and clinical evaluation was normal.  
There is no indication that he complained of or was treated 
for a stab wound to the chest or other chest disability or 
injury at any time during active service.  His medical 
history and clinical evaluation were unchanged upon his 
separation physical examination in May 1969.

The Veteran's death certificate shows that he died in August 
2001 at age 58 of a stab wound of the chest.  The deputy 
coroner noted that only minutes elapsed between the fatal 
stab wound of the chest and the Veteran's death.  The deputy 
coroner concluded that the manner of the Veteran's death was 
homicide due to being stabbed with a butcher knife at his 
usual residence.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  Although the appellant has 
contended that the cause of the Veteran's death is related to 
his active service, she has not provided any evidence or 
argument in support of this contention.  Nor has the 
appellant identified the disability or injury that the 
Veteran experienced during his active service which is 
related, in her view, to the fatal stab wound which caused 
his death in August 2001.  It is quite clear from the 
Veteran's death certificate that he was the victim of a 
homicide after being stabbed in the chest with a butcher 
knife.  His death occurred just minutes after he was stabbed 
in the chest.  There is no suggestion in the medical evidence 
of record that the Veteran's fatal stab wound to the chest 
was related to any remote incident of service.  Absent 
medical evidence, to include a nexus opinion, relating the 
cause of the Veteran's death to active service or any 
incident of such service, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The appellant is not competent to offer 
an opinion regarding any causal relationship between the 
cause of the Veteran's death and active service.  Again, 
there is no documentation of any injury or findings with 
respect to a chest injury or other chest disability in 
service and no history of chest-related disability in the 
years following discharge, leading up to the fatal incident.  
While the appellant's vague and unsupported contentions have 
been considered carefully, these contentions are outweighed 
by the medical evidence of record which shows no relationship 
between the cause of the Veteran's death and active service.

"Helpless Child" Claim

The appellant also contends that she is entitled to 
recognition as the "helpless child" of the Veteran on the 
basis of permanent incapacity for self-support prior to 
attaining age 18.  She specifically contends that she has 
been disabled since childhood due to a psychiatric disability 
and hearing loss which rendered her permanently incapable of 
self-support prior to turning age 18.

For purposes of determining eligibility as a claimant, a 
child must be unmarried and either must be under the age of 
18, have become permanently incapable of self-support before 
the age of 18, or be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution. 38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 
C.F.R. §§ 3.57(a)(1), 3.356 (2009).

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 are for consideration.  See 38 C.F.R. § 3.356 (2009).  
The principal factors for consideration are:

(1)	 The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)	 A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) 	It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support. Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)	 The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The Court has held that, in "helpless child" cases, the 
focus must be on the claimant's condition at the time of his 
or her 18th birthday.  See Dobson, 4 Vet. App. at 445.  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her 18th birthday is not for consideration.  If a finding is 
made that a claimant was permanently incapable of self-
support as of his or her 18th birthday, however, then 
evidence of the claimant's subsequent condition becomes 
relevant for the second step of the analysis, that is, 
whether there is improvement sufficient to render the 
claimant capable of self-support.  Id.  If the claimant is 
shown to be capable of self-support at age 18, VA is required 
to proceed no further.  Id.

The appellant's birth certificate shows that she was born in 
December 1964 and reached age 18 in December 1982.

A June 1968 letter from a private audiologist to the Los 
Angeles City School District's Health Services Branch 
indicates that the appellant had been followed at Children's 
Hospital since June 1967 because of neurosensory hearing loss 
"probably attributable to maternal rubella."  The appellant 
had been diagnosed as having a heart murmur.  The appellant's 
hearing loss was moderately severe.  The audiologist 
recommended that the Veteran be enrolled in a pre-school 
program for deaf and hard of hearing children as soon as 
space was available.  

The appellant's "Supplemental Health Record" from the Los 
Angeles City School District shows that she was treated for 
hearing loss beginning in May 1971.  The appellant's mother 
requested assistance from the school district in September 
1972 in helping her daughter (the appellant) with lip reading 
and tutoring; this assistance was provided.  It was noted 
that the appellant wore a hearing aid in the left ear in 
April 1974.  In December 1981, it was noted that she had 
moderately severe to severe hearing loss in the right ear and 
moderate to moderately severe hearing loss in the left ear.  
It also was noted that the appellant wore bilateral hearing 
aids.  These records also indicate that the appellant had 
achieved the 5th grade level in all academic areas.  The 
appellant also received several Individual Education Program 
(IEP) plans while in school.  It appears that she progressed 
through junior and senior high school.  

Private outpatient treatment records dated between 1975 and 
1977 show that the appellant continued receiving treatment 
for hearing loss and was fitted with hearing aids.

On private outpatient treatment in November 2005, the 
appellant complained of hearing loss since her childhood.  It 
was noted that she was wearing bilateral hearing aids given 
to her in 2003.  Otoscopy revealed clear canals with visible 
tympanic membranes.  Air and bone conduction testing revealed 
bilateral severe sensorineural hearing loss.  

In a February 2008 letter, Maria G. Verderame, M.D., stated 
that the appellant had been under her care for treatment of 
psychotic disorder not otherwise specified.  Additional 
outpatient treatment records provided by Dr. Verderame show 
that the appellant was treated for psychiatric disabilities 
beginning in 2006.

The appellant submitted a copy of a Social Security 
Administration (SSA) letter dated in April 2008 which 
indicated that she was in receipt of Supplemental Security 
Income (SSI) as of January 2008.  She also has submitted 
several copies of VA Form 5655, "Financial Status Report," 
in which she indicated that her SSI benefits are her only 
monthly income.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to recognition 
as the "helpless child" of the Veteran on the basis of 
permanent incapacity for self-support prior to attaining age 
18.  

The Board acknowledges initially that, before she reached 
age 18, the appellant wore bilateral hearing aids due to 
hearing loss.  It appears that the appellant's hearing loss 
began in 1971 at age 7 and worsened throughout her time in 
elementary, middle, and high school.  She also received 
assistance from her school district beginning in 1971 due to 
difficulties related to her hearing loss, including several 
IEP plans and additional tutoring.  It also appears that she 
progressed through junior and senior high school with fair to 
poor grades.  

Although the appellant contends that she was rendered 
permanently incapable of self-support prior to attaining 
age 18 due, in part, to psychiatric disabilities, the medical 
evidence in the record shows that she first was treated for a 
psychiatric disability in 2006 when she was age 42.  There is 
no indication that the appellant was diagnosed as having a 
psychiatric disability at any time prior to age 18.  Despite 
the appellant's assertions to the contrary, there is no 
medical evidence that she was rendered permanently incapable 
of self-support prior to age 18 in December 1982 due to 
physical or mental disabilities.  Accordingly, the Board 
finds that the appellant is not entitled to recognition as 
the "helpless child" of the Veteran on the basis of 
permanent incapacity for self-support prior to attaining 
age 18.

The Board again observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain, 11 Vet. App. at 127; Routen, 10 Vet. 
App. at 186.  Nevertheless, lay assertions may serve to 
support a claim by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau, 492 F.3d 
at 1372, and Buchanan, 451 F.3d at 1336.  

The appellant is competent to describe that she experienced 
bilateral hearing loss as a child and required assistance in 
school as a result of this disability.  The appellant is not 
competent, however, to offer an opinion regarding the 
contended relationship between hearing loss and her capacity 
for self-support prior to age 18.  While the appellant's 
contentions have been considered carefully, they are 
outweighed by the medical evidence of record showing that she 
was not permanently incapable of self-support prior to 
reaching age 18.

As the preponderance of the evidence is against the 
appellant's claims, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to recognition of the appellant as the "helpless 
child" of the Veteran on the basis of permanent incapacity 
for self-support prior to attaining age 18 is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


